MEMORANDUM**
Jorge Augstin Zepeda-Medrano appeals pro se the district court’s judgment denying his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for conspiracy to manufacture, distribute, and possess methamphetamine. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, see United States v. Chacon-Palomares, 208 F.3d 1157, 1158 (9th Cir. 2000), and affirm.
Zepeda-Medrano first contends that his counsel was ineffective for failing to challenge the drug quantity at sentencing. This contention lacks merit, because Zepeda-Medrano personally admitted to the drug quantity at his change of plea hearing. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Next, Zepeda-Medrano contends that his counsel was ineffective for failing to stay informed about his case, which resulted in a late notice of appeal. The district court properly concluded that counsel was not deficient for believing that she would be served court orders in a timely fashion. See Strickland, 466 U.S. at 694. Moreover, Zepeda-Medrano cannot show prejudice even if he had succeeded in suppressing the evidence at issue, it would have had no effect, given the overwhelming evidence guilt. See Strickland, 466 U.S. at 694-95. We do not reach petitioner’s remaining claim of error because he did not seek or receive a certificate of appealability on the issue. See 28 U.S.C. § 2253(c); Hiivala v. Wood, 195 F.3d 1098, 1107 (9th Cir.1999) (per curiam) (holding that the AEDPA limits the scope of appellate review to issues specified in the certificate of appealability).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.